DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response filed 11/16/2020 is acknowledged.  
Claims 1-20 are pending.
Claim 10 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2019.
Claims 1-9 and 11-20 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Withdrawn Rejections/Objections
	The duplicate claim warning regarding claims 3 and 13 has been withdrawn in light of Applicant’s amendment.

The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Rejections/Objections Modified in Response to Applicant’s Amendment

Amendment
	Independent claim 1 has been amended to recite at least one mono- or diester of ethylene glycol with palmitic acid and/or stearic acid as well as mixtures thereof, and the limitations of formula IV have been amended to recite specific fatty alcohols having a degree of ethoxylation from 101 to 120. 	
	Independent claim 9 has been amended to recite at least at least one mono- or diester of ethylene glycol with palmitic acid and/or stearic acid as well as mixtures thereof, and at least one polyol selected from hexanetriols, 1,8-octanediol and combinations thereof.
	Claims 14 and 16 have been amended to depend from claim 9 rather than claim 1.

Response to Arguments
11/16/2020 have been fully considered but they are not persuasive.
Applicant has argued Neuba describes an agent for dying hair that may include ethoxylated fatty alcohols with 25-120 ethoxy units, but Neuba makes no mention of providing two different fatty alcohols wherein one has 10-30 ethoxy units, and the other has over 100 ethoxy units. Applicant has argued Reichert describes a color agent that may include two different types of ethoxylated fatty alcohols where one has 15-35 ethoxy units and the other has 40 to 100 ethoxy units but Reichert makes no mention of a fatty alcohol with more than 100 repeating ethoxy units. Applicant has argued Schrader mentions lauric acid esters of sorbitol which may include repeating ethoxy units, and other compounds which are different from ethoxylated fatty alcohols, and while these compounds may include multiple ethoxy units, no mention is made of fatty alcohols with over 100 repeating ethoxy units. Applicant has argued the cited references describe a composition comprising two different ethoxylated fatty alcohols, where one has 10-20 ethoxy groups and the other has 101 to 120 ethoxy groups.
This argument is unpersuasive. 
Reichert teaches emulsifier combination comprising at least two ethoxylated, linear fatty alcohols each having 8 to 22 carbon atoms, wherein at least one of the ethoxylated fatty alcohols has a moderate average degree of ethoxylation of 15 to 35 mol of ethylene oxide and at least one of the ethoxylated fatty alcohols has a high average degree of ethoxylation of 40 to 100 mol of ethylene oxide (Reichert, e.g., 0021) which produces an improvement in viscosity stability and excellent storage stability in compositions similar to those of Neuba (Reichert, e.g., 0022). It is acknowledged that Reichert teaches an upper limit of 100 repeating ethoxy units, Reichert teaches this number is an average degree of ethoxylation (Reichert, e.g., 0015). This means Reichert 
	In response to Applicant’s argument that none of the cited references describe a composition that includes a hexanetriols or 1,8-octanediol as recited in claims 6 and 14: DE 102013226587 A1 has been cited for teaching these polyols as evident from the English equivalent (Weser, US 20160296452 A1). 

Claim Objections
Duplicate Claim Warning
Applicant is advised that should claim 2 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 depends from claim 9. Claim 14 recites the kit for oxidative color change of keratin fibers of claim 9, wherein the at least one polyol is selected from the group consisting of hexanetriols, 1,8-octanediol, and combinations thereof.  Claim 9 includes the limitation of wherein .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 depends from claim 9. Claim 14 recites the kit for oxidative color change of keratin fibers of claim 9, wherein the at least one polyol is selected from the group consisting of hexanetriols, 1,8-octanediol, and combinations thereof.  Claim 9 includes the limitation of wherein the polyol is selected from hexanetriols, 1,8-octanediol, and combinations thereof. Since claim 14 appears to claim the same polyol listed in claim 9, claim 14 does not appear to further limit the subject matter of claim 9 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, 11, 12, 13, 15, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012223202, published 06/18/2014 also published as Neuba, US 20150272845 (English, “Neuba, ‘845”), in view of Reichert, US 20120048288 (“Reichert”).
Citations to Neuba, ‘845 refer to the English US 20150272845 document.
Citations to Schoepgens refer to the English US 20140158150 document.
Neuba, ‘845 teaches formulations of oxidizing agents for coloring/bleaching hair (Neuba, ‘845, e.g., abstract), which are effective at reducing ammonia odor (Neuba, ‘845, e.g., Title).
Corresponding to water: Neuba, ‘845 teaches comprising: water, qs to achieve 100%. 80% is exemplified (Neuba, ‘845, example 1), and meets the limitations of claims 1, 11 and 20.

Corresponding to at least one linear saturated 1-alkanol with 12-30 carbon atoms: Neuba, ‘845 teaches compositions including fatty alcohols (Neuba, ‘845, e.g., 0172), including arachyl (1-eicosanol) or behenyl (docosanol) in an amount of from 0.3-3.4% which reduces ammonia odor without imparting excessive viscosity (‘845, e.g., Example 1 and 0024-0025 and claim 1). This teaching is applicable to claims 1, 2, 9, 12 and 20.
Corresponding to at least one mono- or diester of ethylene glycol with palmitic acid and/or stearic acid as well as mixtures thereof: Neuba, ‘845 teaches compositions may be modified with ethylene glycol mono- or diesters with stearic acid to impart pearlescent effect to the composition (Neuba, ‘845, 0159). 
Corresponding to at least one polyol selected from C2-C9 alkanols with 2-6 hydroxyl groups: Neuba, ‘845 teaches compositions including propylene glycol (Neuba, ‘845, e.g., example 1). The formulations include propylene glycol in an amount of 0.50% by weight (Neuba, e.g., ‘845, Example 1). This amount is close to the range recited in claim 18 and there is a further suggestion in Neuba, ‘845 that the additional excipients amounts may be varied over the range of 0.0005 to 15% by weight of the ‘mixture to be applied’ (Neuba, ‘845, e.g., 0160). This amount corresponds to the limitations of claims 18 and 20. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.


Regarding to at least one ethoxylated fatty alcohol of formula (III) and at least one ethoxylated fatty alcohol of formula (IV):
Neuba, ‘845 teaches formulations including at least one ethoxylated fatty alcohol designated therein as formula III and having a degree of ethoxylation ranging from 25-120, wherein R5 is preferably C16 or C18 alkyl group, and wherein the ethoxylated fatty alcohol(s) are present in an amount of 0.1 to 2.0% by weight in relation to the overall weight of the agent ready to be applied (Neuba, ‘845, 0130-0135, and claim 9). 
The number of carbons in the alkyl group and the degree of ethoxylation in formula (III) and formula (IV) as claimed are encompassed by the range suggested in Neuba, ‘845. The number of carbons in the alkyl group and the degree of ethoxylation for ethoxylated fatty alcohols in Neuba, ‘845 correspond to the presently claimed ethoxylated fatty alcohol as defined by formula (IV). The carbon chain length of the fatty acid is within the claimed range of C8-C24. The degree of ethoxylation suggested by Neuba, ‘845 ranging from 25-120 overlaps with the ranges claimed.
Neuba does not expressly teach the formulation including a combination of at least one ethoxylated fatty alcohol of formula III and at least one ethoxylated fatty alcohol of formula IV as recited in claim 1.
However, combinations of ethoxylated fatty alcohols having the characteristics of formula III and formula IV as claimed were known and used in hair formulations of oxidation agents to improve viscosity stability and storage stability as evident from the teachings of Reichert.

It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a hydrogen peroxide formulation for coloring hair as understood from Neuba, ‘845 according to the teachings of Reichert with a reasonable expectation of success. The skilled artisan would have been motivated to modify a composition as understood from Neuba, ‘845 with a combination of ethoxylated alcohols comprising at least one of the ethoxylated fatty alcohol having a moderate average degree of ethoxylation, e.g., 15 to 35 mol of ethylene oxide 
The combined teachings of Neuba, ‘845, Reichert teach compositions comprising combinations of nonionic surfactant emulsifiers, i.e., combinations of ethoxylated fatty alcohols, which include the same alcohols of the amended claims including decanol, lauryl alcohol, myristyl alcohol, cetyl alcohol, oleyl alcohol, elaidyl alcohol, arachyl alcohol, and behenyl alcohol (Reichert, e.g., 0023), having a moderate average degree of ethoxylation, i.e., an average degree of ethoxylation of 15-35, in combination with a high degree of ethoxylation, i.e., an average degree of ethoxylation of 40-100 (Reichert, e.g., 0024) to achieve improved viscosity stability and excellent storage stability of the agents (Reichert, e.g., 0022). 
The skilled artisan would have had a reasonable expectation of success because each of the documents are directed to compositions for modifying hair color comprising ethoxylated fatty alcohols as emulsifiers.
Applicable to claims 4  and 20, the combined teachings of Neuba, ‘845 and Reichert teach ethoxylated alcohols including, inter alia, ceteth-15 (hexadecanol (C16) ethoxylated with 15 EO), ceteareth-20 (hexadecanol (C16) ethoxylated with 20 EO, and octadecanoyl (C18) ethoxylated with 20 EO), ceteareth-25 (hexadecanol (C16) ethoxylated with 25 EO and octadecanol (C18) ethoxylated with 25 EO). See Reichert, e.g., 0026, 0131, and examples 1-2.
inter alia, decanol, lauryl alcohol, myristyl alcohol, cetyl alcohol, oleyl alcohol, elaidyl alcohol, arachyl alcohol, and behenyl alcohol (Reichert, e.g., 0023), having a moderate average degree of ethoxylation, i.e., an average degree of ethoxylation of 15-35, in combination with a high degree of ethoxylation, i.e., an average degree of ethoxylation of 40-100 (Reichert, e.g., 0024). While the claimed invention recites a degree of ethoxylation between 101 and 120, it is noted that since Reichert teaches an upper limit of 100, it is noted that Reichert teaches the degree of ethoxylation is an average meaning the upper limit will include fatty alcohols having a degree of ethoxylation in the claimed range. Further, since Neuba, ‘845 teaches the degree of ethoxylation may have an upper limit of 120, it is reasonable to conclude one skilled in the art would have expected ethoxylated alcohols having a high degree of ethoxylation would include a degree of ethoxylation up to 120 based on the combined teachings of Neuba, ‘845 and Reichert.
Applicable to claims 15, 17 and 20, the combined teachings of Neuba, ‘845 and Reichert teach formulations including ethoxylated fatty alcohols having a moderate and high average degree of ethoxylation are included in the ready-to-use agent in a total amount of from 0.05 to 15 wt. %, preferably 0.1 to 10 wt. % (Reichert, e.g., 0028). The amounts recited in claims 15, 17 and 20 are within the range generally suggested in Reichert to achieve improved viscosity and storage stability and are similar to the amounts exemplified in Reichert, examples 1-2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Applicable to claims 1, 18, and 20 the combined teachings of Neuba, ‘845 and Reichert teach formulations including at least one polyol, e.g., ethoxylated glycerides, in an amount of from 
Accordingly, the subject matter of claims 1, 4, 7, 11, 12, 13, 15, 17, 18, 19 and 20 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012223202, published 06/18/2014 also published as Neuba, US 20150272845 (English, “Neuba, ‘845”), in view of Reichert, US 20120048288 (“Reichert”) as applied to claims 1, 4, 7, 11, 12, 13, 15, 17, 18, 19 and 20 above and further in view of DE 102013226587 A1.
Weser, US 20160296452 A1 is relied upon as an English translation for DE 102013226587 A1. Citations herein refer to the US document. 
The combined teachings of Neuba, ‘845 and Reichert enumerated above teach compositions according to claim 1. The combined teachings of Neuba, ‘845 and Reichert do not expressly teach wherein the polyol is hexanetriols or 1,8-octanediol. 
However, hexanetriols and 1,8-octanediol appear to have been understood as art recognized equivalents to propylene glycol employed in Neuba, ‘845, e.g., example 1, as evident from Weser.
Weser teaches similar oxidation compositions for hair comprising at least one polyol (Weser, e.g., 0012, 0019) wherein the polyol may be selected from water soluble polyhydric C2-C9 alkanols with 2-6 hydroxyl groups or at least one water soluble polyethylene glycol with 3-20 ethylene oxide groups and mixtures thereof. Polyols may be at least one of, inter alia, propylene glycol, 1,2,6-hexanetriol, 1,8-octanediol. 

Accordingly, the subject matter of instant claims 2, 3, 5, and 6 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102012223202, published 06/18/2014 also published as Neuba, US 20150272845 (English, “Neuba, ‘845”), in view of Reichert, US 20120048288 (“Reichert”) as applied to claims 1, 4, 7, 11, 12, 13, 15, 17, 18, 19 and 20 above and further in view of Schrader, WO 1995034272 A1.
The combined teachings of Neuba, ‘845, and Reichert teach compositions according to claim 1, but do not expressly teach the composition comprising at least one lamellar phase as recited in claim 8. 

Schrader teaches the desired gel form may be obtained by combinations of excipients which result in a lamellar structure (Schrader, e.g., ¶ 29-31).
Such gels include a soap base (Schrader, e.g., ¶ 35-36).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify an oxidizing agent containing composition as understood from the combined teachings of Neuba, ‘845, and Reichert by formulating the composition having a lamellar phase as suggested by Schrader with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to impart a gel structure to the formulation to achieve an optimal viscosity for application to the hair without running as suggested by Schrader. The skilled artisan would have had a reasonable expectation of success because Schrader teaches this modification for improving compositions having similar components and the same utility as the formulations according to the combined teachings of Neuba, ‘845, and Reichert.
Accordingly, the subject matter of claim 8 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012223202, published 06/18/2014 also published as Neuba, US 20150272845 (English, “Neuba, ‘845”), in view of Reichert, US 20120048288 (“Reichert”), Schrader, WO 1995034272 A1, and DE 102013226587 A1.
Weser, US 20160296452 A1 is relied upon as an English translation for DE 102013226587 A1. Citations herein refer to the US document. 
The combined teachings of Neuba, ‘845, Reichert and Weser enumerated above as applied to claims 2, 3, 5 and 6 apply here. The combined teachings of Neuba ‘845, Reichert and Weser teach compositions including water, hydrogen peroxide, at least one saturated alkanol, ethylene glycol mono- or diesters with stearic acid to impart pearlescent effect to the composition (Neuba, ‘845, 0159), at least one ethoxylated fatty alcohol according to formula (III), at least one ethoxylated fatty alcohol according to formula (IV), at least one polyol compound, and at least one oil. Weser teaches hexanetriols and/or 1,8-octanediol. 
Applicable to claim 9, the combined teachings of Neuba, ‘845, Reichert and Weser teach wherein the oxidizing agent formulation is combined with an additional preparation to produce a ready for application composition which is done to ensure active species responsible for dyeing activity will not be generated until the time of application (Neuba, ‘845, e.g., 0161). Reichert teaches a kit including an oxidizing formulation B and a formulation of coloring agent A which are combined immediately prior to use (Reichert, e.g., claim 11). In this regard, Neuba, ‘845 teaches separately packaged preparations, the oxidizing formulation being a liquid, gel like or creamy component that includes hydrogen peroxide which is slightly acidic to acidic, and the second preparation including persulfates, e.g., ammonium persulfate, and alkalinizing agents, and wherein upon mixing a ready for application preparation is produced having an alkaline pH (Neuba, ‘845, e.g., 0162). 
Neuba, ‘845 teaches alkaline, pH ranging from 9-11.5, formulations are desired to ensure penetration of dyeing/oxidizing agents into the hair (Neuba, ‘845, e.g., 0002), which alkaline pH results in release of ammonia from ammonium salts in the formulation, e.g., ammonium persulfate, 
Neuba, ‘845, Reichert, and Weser do not expressly teach a composition A as claimed including a soap based gel and having the components listed in claim 9 for combination with an oxidizing composition according to claim 1.
Schrader teaches compositions for coloring hair including a soap based gel comprising water, ammonia to pH 10, a fatty acid salt, e.g., c12-c22 fatty acid, e.g., oleic acid or petroselenic acid, 1-30% (Schrader, e.g., claim 5 and examples), ethoxylated cetyl/stearyl (C16/C18) ether having 2 EO (Schrader, e.g., claim 5 and examples). As explained above, such compositions comprise a gel including at least one lamellar phase for optimal application properties without running.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a kit including an oxidizing agent containing composition and coloring composition as understood from the combined teachings of Neuba, ‘845, Reichert, and Weser by formulating the additional composition of the kit as a soap based gel including ingredients suggested in Schrader with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to impart a gel structure to the formulation to achieve an optimal viscosity for application to the hair without running as suggested by Schrader. The skilled artisan would have had a reasonable expectation of success because Schrader teaches this modification for improving compositions having similar components and the same utility as the formulations according to the combined teachings of Neuba, ‘845, Reichert, and Weser.
. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM CRAIGO/Examiner, Art Unit 1615      


/SUSAN T TRAN/Primary Examiner, Art Unit 1615